Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2018                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

  157366                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 157366
                                                                   COA: 341825
                                                                   Jackson CC: 15-005438-FH
  KEITH LAVONNE McLEAIN,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the February 8, 2018
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of whether the trial court properly applied MCL
  333.7413(1). See People v Lowe, 484 Mich. 718 (2009). In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 5, 2018
           t1002
                                                                              Clerk